Citation Nr: 1608319	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  12-12 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to November 14, 2012, and to a rating in excess of 50 percent thereafter.

2.  Entitlement to a rating in excess of 10 percent for service-connected coronary artery disease for the period from October 1, 2013.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which, in pertinent part, established service connection for PTSD and assigned an initial noncompensable (zero percent) rating effective June 23, 2008 (date of claim).  The Veteran appealed, contending that a higher rating was warranted.  He did not disagree with the effective date assigned for the establishment of service connection.

The Board notes that subsequent decisions assigned a 30 percent rating for the Veteran's service-connected PTSD effective June 23, 2008; and a 50 percent rating effective November 14, 2012 (date of VA examination).  As higher ratings are still possible, this claim remains in appellate status in accord with AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the Board has construed the appellate issue on the title page to reflect this development.

The record reflects the Veteran had requested a Board hearing before a Veterans Law Judge (VLJ) in conjunction with this case, and that such a hearing was scheduled for June 2015.  However, the Veteran canceled this hearing and withdrew his hearing request.  See 38 C.F.R. §§ 20.702, 20.704 (2015).

The Board also notes that additional evidence has been added to the record which was not considered when this case was last adjudicated below via a February 2013 Supplemental Statement of the Case (SSOC).  The Veteran, through his attorney, has waived initial consideration of such evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304(c) (2015).

For the reasons addressed in the REMAND portion of the decision below the Veteran's coronary artery disease claim is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 14, 2012, the Veteran's service-connected PTSD was not manifested by occupational and social impairment with reduced reliability and productivity to include difficulty in establishing and maintaining effective work and social relationships. 

2.  For the period from November 14, 2012, the Veteran's PTSD has not resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence).


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for service-connected PTSD prior to November 14, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.128, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a rating in excess of 50 percent for service-connected PTSD for the period from November 14, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.128, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The Veteran's PTSD claim originates with a disagreement as to the initial rating assigned following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans' Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Despite the foregoing, the Board notes the Veteran was provided with correspondence that explained the information and evidence used by VA to determine disability ratings and effective dates.  

In addition, the Board finds that the duty to assist a claimant in the development of his case has been satisfied regarding the Veteran's PTSD claim.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of this claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence which demonstrates symptoms of his PTSD that are not reflected by the evidence already of record.  As noted in the Introduction, he withdrew his request for a Board hearing in this case.  Moreover, he was accorded VA medical examinations which evaluated his PTSD in December 2008, November 2012, and September 2014.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  No inaccuracies or prejudice is demonstrated with respect to these examination findings, nor has the Veteran reported his PTSD has increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is already in receipt of "staged" ratings for his service-connected PTSD.

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders, pursuant to 38 C.F.R. § 4.130.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. §4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436   (2002). 

More recently, in Vazquez-Claudio v. Shinseki, 713 F.3d 112   (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  In other words, 
§ 4.130 contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment to the extent necessary for a higher rating.

Initially, the Board notes that the record includes evidence the Veteran has experienced depressed mood, anxiety, and chronic sleep impairment due to his service-connected PTSD.  However, these symptoms are generally associated with the criteria for a 30 percent rating and, as such, would typically not warrant consideration of a rating in excess thereof.

The Board notes that, for the period prior to November 14, 2012, the record does not reflect the Veteran was explicitly found to have symptoms such flattened affect, or panic attacks more than once a week.

The Board further notes that the December 2008 VA examination found his speech was spontaneous and progressed unremarkably.  In addition, private medical records dated in April 2010 noted that his speech was spontaneous, coherent, and goal-directed.  As such, it does not reflect his PTSD resulted in circumstantial, circumlocutory, or stereotyped, speech.  Moreover, while the December 2008 VA examination noted his concentration was weak; his insight, operational judgment, and problem solving skills were found to be very good.  His memory appeared largely unimpaired; general knowledge appeared consistent with his education; and it was noted he was bright.  In other words, the December 2008 VA examination did not demonstrate his PTSD was manifested by difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.

The Board acknowledges there is evidence the Veteran has anger/irritability.  Moreover, the April 2010 private medical records indicated his memory was in the borderline to low average range which would indicate impairment of long and short term memory.  These records also found his attention and concentration to be in the low average range, which would suggest difficulty in understanding complex commands.  Similarly, other private medical records dated in March 2010 noted he had persistent difficulty concentrating; severe memory problems; as well as hallucinations.  In short, the record reflects the Veteran did have particular symptoms associated with ratings in excess of 30 percent under Diagnostic Code 9411 prior to November 14, 2012; or others of similar severity, frequency, and duration.  In accord with Mauerhan, supra, and Vazquez-Claudio, supra, the Board must now consider whether these symptoms resulted in occupational and social impairment to the extent necessary for a rating in excess of 30 percent for this period.

The Board acknowledges that the Veteran's PTSD has resulted in occupational and social impairment throughout the pendency of this case.  However, all compensable evaluations under the schedular criteria include such impairment.  Therefore, the issue is whether the level of the Veteran's occupational and social impairment is of such severity as to warrant ratings in excess of those currently in effect.

In this case, the Board notes that the March 2010 private medical records stated the Veteran was unemployable in 2009 to 2010 due to his PTSD symptoms.  Further, these records show a global assessment of functioning (GAF) score of 45.  Such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Moreover, GAF scores of 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. §§ 4.125, 4.130 (incorporating by reference the VA's adoption of the Diagnostic and Statistical Manual of Mental Disorders (DSM) for rating purposes).

The Board notes, however, that the findings of the March 2010 private medical records are not consistent with the other evidence of record for this period regarding the Veteran's level of occupational and social impairment.  For example, the December 2008 VA examination indicated the Veteran had a good relationship with his spouse, and was working part-time in the sales field with the hope of getting a full-time position.  The VA examiner also stated that the Veteran's industrial adaptability and capability seemed good at that time.  Moreover, the VA examiner assigned a GAF of 65; and subsequent VA records from September 2011 reflect the Veteran was assigned GAFs in the 57 to 65 range.  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

In view of the foregoing, and review of the other evidence of record, the Board finds that prior to November 14, 2012, the Veteran's service-connected PTSD was not manifested by occupational and social impairment with reduced reliability and productivity to include difficulty in establishing and maintaining effective work and social relationships.  Stated another way, his occupational and social impairment was not of such severity as to warrant a schedular rating in excess of 30 percent during this period to include as a "staged" rating(s). 

For the period from November 14, 2012, the Board notes that the record does not indicate the Veteran's PTSD has been manifested by symptoms such as suicidal ideation; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence).  In pertinent part, the November 2012 and September 2014 VA examinations do not indicate the Veteran had such symptomatology.  

The Board also notes that the November 2012 VA examination indicated the Veteran's symptoms included disturbances of motivation and mood; as well as difficulty in establishing and maintaining effective work and social relationships.  As detailed above, such symptoms are generally associated with the criteria for the current 50 percent rating assigned for this period.

The Board notes, however, that the November 2012 VA examination also found the Veteran's PTSD included symptoms of near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  As these are symptoms generally associated with the criteria for a 70 percent rating the Board must find whether the Veteran's level of occupational and social impairment warrants at least such a higher rating.  See Mauerhan, supra; Vazquez-Claudio, supra.  In this case, the Board finds that it does not.  In pertinent part, the November 2012 VA examiner assigned a GAF of 55 which, as noted above, reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Further, when asked to comment on the Veteran's level of occupational and social impairment the both the November 2012 and the more recent September 2014 VA examination stated it was best summarized as occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

In view of the foregoing, and review of the other evidence of record, the Board finds that for the period from November 14, 2012, the Veteran's PTSD has not resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Therefore, he is not entitled to a schedular rating in excess of 50 percent to include as a "staged" rating.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board acknowledges that not all of the Veteran's PTSD symptoms are specifically enumerated in the schedular criteria.  However, pursuant to the holdings of Mauerhan, supra, and Vazquez-Claudio, supra, the Board was required to determine the Veteran's overall level of occupational and social impairment due to any PTSD symptomatology, regardless of whether it is specifically listed in the schedular rating criteria.  Consequently, the Board finds that the rating criteria are therefore adequate to evaluate the Veteran's service-connected PTSD as they expressly contemplate all of the Veteran's PTSD symptoms, and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   

In this case, the Board notes that there is evidence, such as the previously mentioned March 2010 private medical records, which indicate the Veteran was unemployable due to his PTSD.  However, as discussed above, the Board found that these records were not consistent with the other evidence of record.  Further, as detailed above, the Board evaluated the Veteran's overall level of occupational impairment due to his PTSD, and the record does not reflect it is of such severity that he is unable to obtain and/or maintain substantially gainful employment due solely to his PTSD.  In fact, the September 2014 VA examiner opined that, based on the review of medical records and the history provided by the Veteran and his wife, his PTSD by itself does not affect his ability to hold gainful employment under minimal stress and supervision.  Therefore, the Board finds no further discussion of entitlement to a TDIU is warranted based on the facts of this case.


ORDER

An initial rating in excess of 30 percent for service-connected PTSD prior to November 14, 2012, is denied.

A rating in excess of 50 percent for service-connected PTSD for the period from November 14, 2012, is denied.


REMAND

The Board observes that an October 2014 rating decision determined, in pertinent part, that clear and unmistakable error was found in the denial of a total temporary evaluation of coronary artery disease, status post coronary artery bypass grafting (ischemic heart disease).  An evaluation of 100 percent was assigned from June 4, 2013; with an evaluation of 10 percent is assigned from October 1, 2013.

The Board further notes that the Veteran subsequently submitted documents in January and September 2015 as a Notice of Disagreement (NOD) to that decision with respect to the effective date and assigned rating for his coronary artery disease.  Although these statements do not specify which effective date the Veteran is in disagreement with, they do contend that a rating in excess of 10 percent is warranted for the coronary artery disease.  As such, the Board finds that a valid and timely NOD has been submitted on the issue of a rating in excess of 10 percent for coronary artery disease for the period from October 1, 2013.  See 38 C.F.R. §§ 20.201, 20.302 (2015).  However, the evidence available for the Board's review does not reflect an Statement of the Case (SOC) has been promulgated on this issue.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  (Emphasis added).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a Statement of the Case as to the issue of entitlement to a rating in excess of 10 percent for coronary artery disease for the period from October 1, 2013.  The Veteran should be advised of the time period in which to perfect an appeal as to this issue.

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


